In an action to recover damages for personal injuries, the defendants Mitchell B. Gottlieb and Helene Gottlieb appeal from an order of the Supreme Court, Suffolk County (Cannavo, J.), entered January 6, 1992, which denied their motion for summary judgment dismissing the complaint and cross claim insofar as asserted against them.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there are material issues of fact which require a trial. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.